131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darwin E. CONLEY, Appellant,v.George ADAMS;  Michael Dixon;  Clifton Bowen;  John Sydow;Arthur Wood;  James H. Crosby;  Larry Wilhite;  JamesEberle;  Ronnie Boyd;  Robert I. Williams;  Nancy;  GeraldBommel;  James Rowland;  Matthew Irwin;  John Douglas;Raymond F. Kidd;  Robertson;  Bales;  McCormick;  BettyJaeger;  David Dormire;  Michael Groose;  Dora Schriro;George Lombardi, Appellees.
No. 96-3844.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 7, 1997.Decided:  Nov. 19, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Darwin E. Conley appeals from the district court's1 order granting defendants summary judgment in this 42 U.S.C. § 1983 action arising from prison discipline and conditions of confinement.  Upon our careful review of the record, we summarily affirm the judgment of the district court.  See 8th Cir.  R. 47A(a).



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri